Order issued November 14, 2012




                                               In The
                                 &tort nI Apprats
                         J1TiIttBistrirt of &rxasatDallas
                                        No. 05-12-01480-CV


                                   PLANO AMI LP, Appellant

                                                  V.

                                 ERWIN CRUZ, M.D., Appellee


                                             ORDER

        This case is appropriate for mediation pursuant to Chapter 154 of the Texas Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-.073 (West 2011).

       Mark Whittington shall serve as mediator. Any objection to this Order must be filed and

served upon all parties and the mediator within 10 days from the date of this Order; an objection

that is neither timely filed nor ruled upon before the scheduled mediation may be waived.

       Mediation is a mandatory but nonbinding settlement conference, conducted with the

assistance of the mediator. Mediation is private, confidential and privileged. After mediation,

the mediator will advise the Court only that the case did or did not settle.

       Unless the mediator agrees to mediate without fee according to section D(3) of the

Court's ADR Procedures, the mediator will negotiate a reasonable fee with the parties, which

shall be divided and borne equally by the parties unless agreed otherwise, paid by parties directly

to the mediator, and taxed as costs. If the parties do not agree upon the fee requested by the
mediator, the Court will set a reasonable fee, which shall be taxed as costs. All parties and their

counsel are bound by the mediation rules attached to this order and shall complete the

information forms furnished by the mediator.

       Before the first scheduled mediation session, all parties shall provide the mediator and all

attorneys of record with an information sheet setting forth their positions about the issues that

need to be resolved. At or before the first session, all parties shall produce all information

necessary for the mediator to understand the issues presented. The mediator may require any

party to supplement the information provided.

       Named parties shall be present during the entire mediation process and each corporate

party must be represented by an executive officer with authority to settle. Mediation shall take

place at a time to be agreed by the parties and the mediator, but no later than 45 days after

appellant's brief is filed. This order does not toll any appellate time period or portion thereof

       Failure or refusal to attend the mediation as scheduled may result in the imposition of

sanctions, as permitted by law. The mediator shall notify the Court about the outcome of the

mediation within 10 days of the conclusion of the mediation session pursuant to Fifth District

Court of Appeals Local Rule 3. 5th Tex. App. (DALLAS) Loc. R. 3.